           Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 1 of 31




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


    UNITED STATES OF AMERICA, ex            :
    rel. Chionesu Sonyika, Relator, et al., :
                                            :
           Plaintiff,                       :
                                            :
    v.                                      :
                                            :
    APOLLOMD, INC., et al.,                 :                CIVIL ACTION NO.
                                            :                1:20-CV-03213-AT
                                            :
                                            :
           Defendants.                      :


                                            ORDER

         This matter is before the Court on Defendants’ 1 Motion to Dismiss the

Amended False Claims Act Complaint [Doc. 60] brought by Relator, Chionesu

Sonyika (“Relator” or “Sonyika”), on behalf of the United States and six states. 2

         Relator filed his initial Complaint on January 3, 2017 in the United States

District Court for the Southern District of Florida. (Doc. 1.) On July 8, 2019, the




1Defendants include ApolloMD, Inc., Independent Physicians Resource, Inc., ApolloMD Business
Services, LLC, ApolloMD Holdings, LLC, PaymentsMD, LLC, ApolloMD Group Services, LLC,
Apollo MD Physician Partners, Inc., ApolloMD Physician Services FL, LLC, and Georgia
Emergency Group, LLC. The Court will refer throughout to the collective Defendants as either
“Defendants” or “ApolloMD,” except when speaking about a specific individual Defendant.
Relator describes the Defendants as “a system of affiliated entities” that are collectively “a
privately-held, physician-led national group practice that provides staffing and management
services to hospitals in the United States, specifically in the areas of emergency medicine, hospital
medicine, radiology, and anesthesiology.” (Complaint, ¶ 19.)
2 These states include Florida, Georgia, Indiana, Iowa, Tennessee, and Texas and are referred to

as the "Plaintiff States."
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 2 of 31




United States of America provided notice that it would not intervene in this case.

(Notice, Doc. 24.) The State of Texas similarly declined to intervene on July 16,

2019. (Docs. 27.) On October 27, 2019, Relator filed his First Amended Complaint,

and Defendants moved to dismiss or transfer the case on November 18, 2019.

(Docs. 45, 47.) On August 3, 2020, the District Court for the Southern District of

Florida granted the Defendants’ motion to transfer the case to this Court. (S.D. Fl.

Order, Doc. 56 (also declining to address the merits of Defendants’ motion to

dismiss the case, in light of its decision to transfer it instead).)

       Relator alleges in the Amended Complaint that the ApolloMD Defendants,

engaged in a fraudulent scheme through which they would submit claims to the

Centers for Medicare and Medicaid Services ("CMS" for payment for services

allegedly provided by physicians or physicians in conjunction with Physicians

Assistants or Nurse Practitioners (Advanced Professional Practitioners or "APP")

and thereby would use the higher physician billing rates authorized by the

Government under such specific circumstances. Relator alleges that Defendants

routinely submitted false claims because a substantial proportion of billing claims

were, in fact, for services rendered solely by Advanced Professional Providers

("APP", also known as “mid-level providers”) without any physician face-to-face

contact with the patients receiving services through APP staff. Such face-to-face

contact or direct delivery of services by physicians is required for higher billing

for services at physician rates under applicable federal standards. The Amended


                                             2
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 3 of 31




Complaint asserts claims under the False Claims Act 31 U.S.C. § 3729 et seq. and

applicable state-law equivalents. For the reasons set forth below, the Court

GRANTS Defendants’ Motion to Dismiss as to Count 3, but DENIES the Motion

to Dismiss as to Counts 1 and 2.

I.    STANDARD OF REVIEW

      A complaint should be dismissed under Rule 12(b)(6) only where it appears

that the facts alleged fail to state a “plausible” claim for relief. Bell Atlantic v.

Twombly, 550 U.S. 544, 555–56 (2007); Fed. R. Civ. P. 12(b)(6). The plaintiff need

only give the defendant fair notice of the plaintiff’s claim and the grounds upon

which it rests. See Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citing Bell Atlantic

v. Twombly, 550 U.S. 544, 555 (2007)); Fed. R. Civ. P. 8(a). In ruling on a motion

to dismiss, the court must accept the facts alleged in the complaint as true and

construe them in the light most favorable to the plaintiff. See Hill v. White, 321

F.3d 1334, 1335 (11th Cir. 2003).

      A claim is plausible where the plaintiff alleges factual content that “allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff is

not required to provide “detailed factual allegations” to survive dismissal, but

the “obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Twombly, 550 U.S. at 555. The plausibility standard

requires that a plaintiff allege sufficient facts “to raise a reasonable expectation that


                                           3
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 4 of 31




discovery will reveal evidence” that supports the plaintiff’s claim. Id. at 556.

      Normal standard pleading standards are heightened though for False Claims

Act claim cases because a FCA claim is “a fraud statute for purposes of [Federal

Rule of Civil Procedure] 9(b).” U.S. ex rel. Clausen v. Lab'y Corp. of Am., 290 F.3d

1301, 1310 (11th Cir. 2002) (internal quotation marks omitted). In federal court,

plaintiffs must plead fraud with particularity. See Fed. R. Civ. P. 9(b). When a

Plaintiff states allegations under the False Claims Act, Plaintiff must plead “facts

as to time, place, and substance of the defendant's alleged fraud,” specifically “the

details of the defendants' allegedly fraudulent acts, when they occurred, and who

engaged in them.” U.S. ex rel. Clausen 290 F.3d at 1310–11 (quoting Cooper v.

Blue Cross & Blue Shield of Fla., Inc., 19 F.3d 562, 567–68 (11th Cir. 1994)). As

discussed more fully later in this Order, the pleading requirements under Rule 9(b)

for FCA claims have also been alternatively adapted in some circumstances to allow

claims in certain cases to move forward where the Complaint allegations and

information provide sufficient indicia of reliability regarding the fraud claims

asserted. See, e.g., U.S. ex rel. Walker v. R&F Props. of Lake County, Inc., 433

F.3d 1349, 1359–60 (11th Cir. 2005).

II.   BACKGROUND

      Relator, Chionesu Kwesi Sonyika, M.D. (“Relator” or “Sonyika”) is a medical

doctor who worked from 2010 to 2018 for ApolloMD as an “independent

contractor physician” in the emergency departments at the Atlanta Medical

Center-South in Atlanta, Georgia, and the Spalding Regional Medical Center in


                                         4
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 5 of 31




Griffin, Georgia. (Complaint, ¶ 18.) According to the Amended Complaint, Sonyika

is certified by the American Board of Emergency Medicine (ABEM) and specifically

residency-trained in emergency medicine. Relator alleges that ApolloMD uses a

fraudulent scheme whereby it “systematically submit[s] false claims to the Centers

for Medicare and Medicaid Services (“CMS”) and Plaintiff State[s’] Medicaid

programs for reimbursement for services performed by ‘mid-level’ healthcare

providers (e.g., physician assistants and nurse practitioners) at Apollo emergency

rooms.” (Complaint, ¶ 1.) Relator alleges that he has “personal knowledge of and

non-public information” about this alleged scheme. (Complaint, ¶ 18.)

      According to the Amended Complaint, "Apollo is among the nation’s most

profitable physician practice management companies (“PPMs”), which provide

management and human-resources services to hospitals and, in particular, to

emergency departments." (Amended Compl., ¶ 44.) Citing Apollo's own website

description of its business, 3 the Amended Complaint states that,

             Apollo’s revenue-based business model is built on three
             primary goals: (1) treat and bill more patients by
             increasing “patient throughput and allowing for volume
             growth”; implement standard coding and billing
             procedures to capture as much revenue as possible from
             CMS and private payers; and (3) align physicians’
             incentives with hospitals’ incentives by compensating
             physicians based on the number of “patients they treat
             and the procedures they perform.”

(Amended Compl., ¶ 44.)



3 See Amended Compl., ¶ 44, n. 16, 17 (citing http://apollomd.com/home/multispecialty-
solutions/emergency-medicine/ (and noting “last visited Dec. 10, 2016”).

                                          5
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 6 of 31




      Relator alleges that ApolloMD submits claims for reimbursement that

reflect that a patient was seen by both a mid-level provider (i.e., Nurse

Practitioners or Physician Assistants) and a physician, even though most patients

only ever saw a mid-level provider. (Complaint, ¶ 3.) Relator alleges that each care

provider, whether mid-level or physician, has a National Provider Identification

number (“NPI”) that affects the rates of reimbursement for care from any given

provider. (Id.) Relator alleges that because claims submitted under mid-level

providers’ NPIs are reimbursed at only about 85% of the rate of a physician’s NPI,

ApolloMD directs its physicians to sign charts even for patients they did not see

and treat, so that ApolloMD can submit for the 100% reimbursement rate available

for physicians. (Id. at ¶¶ 3–4.)    As discussed later, Relator also alleges that

Defendants used false representations and records for the purpose of getting false

claims paid or approved by the Government.

      According to the Complaint, ApolloMD's top national executives emailed all

ApolloMD emergency department physicians, “explicitly stating that, for Medicare

patients, all mid-level charts are ‘billed under the physician NPI number’—i.e.

regardless of whether the physicians actually saw the patient.” (Amended Compl.,

¶ 5 and Ex. 1.) Relator alleges that, “[b]ecause the NPI number is what

automatically triggers the reimbursement rate, this fact, which Apollo itself has

confirmed, is an admission of fraud and establishes the existence and the national

breadth of Apollo’s unlawful Scheme.” (Id.) Relator further alleges that ApolloMD

attempts to “cover up” this scheme by “manipulating charts to falsely reflect what


                                         6
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 7 of 31




is referred to in the Medicaid regulations as a ‘split/shared visit[,]’ … [which is]

when a mid-level and a supervising physician both treat the same patient, meaning

that both the physician and the mid-level actually provide face-to-face services to

the patient.” (Complaint, ¶ 6.) Relator alleges that when a claim is submitted as a

split/shared visit, “CMS reimburses for the mid-level services at the same rate as

the physician’s services, as if the mid-level were an extension of the physician[,]”

and that in the emergency department, “a properly documented split/shared visit

is the only circumstance under which mid-level services may be reimbursed at the

full physician rate.” (Id. (emphasis in original).)

       Relator alleges that in emergency rooms, actual split/shared visits are

“exceedingly rare” and that physicians and mid-levels “rarely, if ever, see patients

together.” (Complaint, ¶ 7.) This is because "to maximize efficiency and avoid

overlap under Apollo’s business model, mid-levels independently treat lower-

acuity patients and physicians independently treat higher-acuity patients." 4 Id.,

Relator claims in the Complaint that he “personally performed true split/shared

visits in less than 1% of the emergency patients he treated at Apollo[,]” and that

this was “customary for all physicians Relator worked with.” (Id.)

       Relator    alleges    that   despite     this   standard     bifurcation     of   work

responsibilities, ApolloMD “requires physicians and mid-levels to indicate in every



4  Similarly, Relator alleges that the standard emergency room floor model used by Apollo
partitions physicians and midlevel professionals in different areas of the emergency department
to enable the company to maximize revenue and focus Physician Assistants and Nurse
Practitioners on separately treating more patients. See Amended Compl., ¶ 45.

                                              7
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 8 of 31




mid-level medical chart that the physician provided the services to the patient by

demanding that physicians sign every mid-level chart and indicate that the

physician also treated the patient seen by the mid-level professional so that Apollo

can bill for the mid-level professional's services under the physician’s NPI at the

full physician rate.” (Complaint, ¶ 8.) Relator alleges that “every emergency

physician is required to sign and approve every mid-level chart sent to him or her

at the end of each shift. A typical ‘attestation’ will say something like, ‘I have

consulted with Physician Assistant Smith and concur with the treatment she

provided.’” (Id. at ¶ 66.) According to Relator, seeking reimbursement under the

physician’s NPI in such a scenario is a stark violation of the requirements for claims

submission to CMS. (Id. at ¶ 59 (citing CMS, Medicare Claims Processing Manual,

pub 100-04, Ch. 12, § 30.6.1(B) (“[I]f there was no face-to-face encounter between

the patient and the physician (e.g., even if the physician participated in the service

by only reviewing the patient’s medical record) then the service may only be billed

under the [mid-level’s NPI]”)).) 5

       Relator alleges also that ApolloMD paid illegal kickbacks to physicians that

were directly tied to the physicians’ required participation in the scheme. Relator

claims in the Amended Complaint that ApolloMD “credits and pays physicians for



5  See also, Amended Complaint Ex. 4, Doc. 45-4 at at pp. 5–6, ¶ I.D. memo to ApolloMD
management representatives from Heidi Young, CPC, Director of International Coding Pettigrew
Medical Business, which provided contractual advisory services to ApolloMD in regard to CMC
billing and coding requirements. The memo makes clear that shared services of a physician and
mid-level professionals cannot be billed at the physician's rate unless there is documented
physician face-to-face time with the patient that exceeds a mere greeting or introduction and that
such time must meet other substantive service delivery requirements as well.

                                                8
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 9 of 31




each patient they actually see and for each mid-level chart they sign, which

substantially increases the physicians’ compensation.” (Complaint, ¶ 11.) Relator

points to his own payment history as alleged proof of the “fraudulent billing and

the kickbacks that Apollo paid him under the Scheme.” (Id. at ¶ 12.) Relator

embeds within his Amended Complaint a chart that he claims shows at the

Spalding Regional Medical Center “the total number of patients that Relator

supposedly treated with a mid-level in a given pay period” and also “the total

compensation Relator received in a given pay period for supposedly treating

patients with a mid-level[.]” (Id.) According to the Amended Complaint, this chart

is a screenshot produced directly from ApolloMD’s online portal for employee

payment information. (Amended Compl., ¶ 12.) Relator alleges that a column in

the chart labeled “$ Generated MLP 6 Patients” reflects “illegal kickbacks that

Apollo paid Relator under the Scheme—an amount totaling $97,378 in this

instance—in just six months.” (Id.) This column is next to another column labeled

“$ Generated Dr Only Pts” that Relator alleges shows the amount of money he was

paid for patients who saw Relator – a physician – only, and not also a mid-level

provider. (Id. at ¶ 13.) Relator claims that the chart further shows that it would be

impossible for physicians to actually treat patients in concert with mid-levels at the

frequency that ApolloMD allegedly submitted claims for such co-treatment. (Id.)

Relator alleges that the chart shows that he received credit for treating “as many


6 MLP is an acronym for mid-level professional. The Court understands the Amended Complaint
to allege that “$ generated MLP Patients” as used here refers to the amount of money generated
by Relator’s attestation on charts for patients seen by a mid-level professional.

                                              9
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 10 of 31




as 811 patients in the month of January 2016.” (Id.) However, “[a]s Relator worked

approximately 15 days per month at Apollo, that would mean Relator would have

to physically treat more than 54 patients each and every shift during that month to

reach 811 patients[,]” and that this “is not physically possible.” (Id.; see also, data

chart embedded at ¶14 (identifying breakout of patients at Atlanta Medical Center

purportedly seen by both a mid-level and physician in connection with Relator’s

treatment records for 2010–12 at the emergency room at that hospital).)

      Relator further alleges that ApolloMD has to submit information to a

database maintained by CMS called the Physician Quality Reporting System

(“PQRS”). (Amended Compl., ¶¶ 51–53.) According to the allegations in the

Amended Complaint, ApolloMD had to submit “Medicare beneficiary data and

charts” to the PQRS or it “would receive a penalty reduction in reimbursement.”

(Id. at ¶ 52.) Relator alleges that the data submitted by ApolloMD to the PQRS “was

based on actual claims submitted by Apollo to CMS for services Apollo

provided to Medicare beneficiaries under the fee-for-service schedule.” (Id. at ¶ 53

(emphasis in original).) Relator alleges, with documentary back-up, that after

ApolloMD began participating in the PQRS system, it also sent out reports to its

physicians showing the result of the quality measures reflected therein. (Id.)

Relator claims that after review of the reports, some of ApolloMD’s physicians

“questioned why certain services had been attributed to them when they did not

actually perform the services[,]” and that ApolloMD’s Chief Operations Officer and

Chief Quality Officer answered some of the questions in an email sent on December


                                          10
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 11 of 31




2, 2016. (Id.) Relator reproduced a portion of the December 2, 2016 email which

appears as follows:




(Doc. 45 at 27.) 7 As stated in the email, the charts reflect claims that had actually

been billed, and that had been billed using the physician’s NPI number even for

claims that should have – according to the Amended Complaint – been billed solely

under the mid-level practitioner’s NPI, with that practitioner's 85% rate.

       Relator points as well to communications from ApolloMD to its network of

employees, highlighting several emails that requested physicians sign charts,

allegedly in furtherance of the scheme. (See Amended Compl. at 6 (Mar. 14, 2013

email from Credentialing Specialist noting, “Physicians please make sure you go

through the midlevel charts and attest with your signature that you reviewed the

charting etc.”); 7 (Dec. 4, 2012 email from Group Coordinator asking recipients to

“[p]lease remember to SIGN (or for the midlevels, assign) all of your charts. … I

know the new system makes this difficult, but this is a significant delay in coding


7“APC” as used in this chart refers to “advanced practice clinicians,” which is another term for a
mid-level practitioner. (Amended Compl., Doc. 45 at ¶ 53.)

                                               11
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 12 of 31




that very negatively affects reimbursement and in turn, our paychecks.”); 8 (Dec.

5, 2012 email from Group Coordinator saying, “[p]lease also remember to SIGN

every chart on which you document. To be safe, physicians can ‘verify’ the mid-

levels’ charts, but still sign them as well. … For the mid-levels, please remember to

assign each chart to a doctor.”); 12 (Sept. 25, 2014 email from Group Coordinator

stating, “[r]emember physicians, your unsigned charts DIRECTLY affect your

paycheck!”); 13 (Sept. 26, 2013 email from Group Coordinator explaining, “[y]our

paychecks as well as everyone else’s in the company directly relate to how much

money is brought in, which is directly tied to charting.”).) Relator alleges that these

emails corroborate his allegations that ApolloMD incentivized its physicians to

falsely attest to having seen patients in concert with mid-level practitioners when

in reality those patients only ever saw a mid-level practitioner. Relator alleges that

these emails show that ApolloMD aligned the physicians’ financial incentives with

their participation in the scheme. (Amended Compl., ¶ 47.)

      On the basis of these allegations, the Amended Complaint sets forth three

claims for relief under the FCA: (1) a so-called “presentment claim” under 31 U.S.C.

§ 3729(a)(1)(A) (Count One, Doc. 45 at 41); (2) a so-called “use claim” under 31

U.S.C. § 3729(a)(1)(B) (Count Two, Doc. 45 at 41–42); and (3) an anti-kickback

claim under 42 U.S.C. § 1320a-7b(g) (Count Three, Doc. 45 at 42–44). Counts four

through nine are made under the related acts for fraud under state law for the

states of Florida, Georgia, Indiana, Iowa, Tennessee, and Texas, respectively. (Doc.

45 at 44–49.)


                                          12
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 13 of 31




III.   DISCUSSION

       The FCA states:

             Any person who ... knowingly presents, or causes to be
             presented, to an officer or employee of the United States
             Government ... a false or fraudulent claim for payment or
             approval ... is liable to the United States Government for
             a civil penalty of not less than $5,000 and not more than
             $10,000, plus 3 times the amount of damages which the
             Government sustains because of the act of that person ....

31 U.S.C. § 3729(a). The FCA authorizes private citizens (known in this context as

qui tam relators) to bring actions on behalf of the United States. 31 U.S.C. §

3730(b). “Recovery under the False Claims Act is not measured by the amount of

any actual damage a relator might have sustained personally as a result of a

defendant's false claim.” United States v. R&F Properties of Lake Cnty., Inc., 433

F.3d 1349, 1355 (11th Cir. 2005). Instead, the relator stands “in the shoes of the

United States government,” and so can prosecute the lawsuit on the United States'

behalf, and recover, for the United States, “the losses attributable to any fraudulent

claim and the civil penalty authorized by the statute.” Id. (citing 31 U.S.C. § 3730).

       Relator brings an FCA “presentment claim” under 31 U.S.C. § 3729(a)(1)(A)

in Count One, and an FCA “use claim” under 31 U.S.C. § 3729(a)(1)(B) in Count

Two. The Court notes here that Defendants appear to be focused solely on whether

Relator has sufficiently alleged a presentment claim in Count One, although they

move to dismiss both Counts using their arguments relating to the presentment

claim. Defendants have not separately addressed the elements of Relator’s use

claim in Count Two. Instead, Defendants in effect generically argue that the use


                                         13
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 14 of 31




claim simply fails for the same reasons they have argued that the presentment

claim fails. While the elements of a presentment claim and a use claim are similar,

they are still not identical. To establish a presentment claim under 31 U.S.C. §

3729(a)(1)(A), “a relator must prove three elements: (1) a false or fraudulent claim,

(2) which was presented, or caused to be presented, for payment or approval, (3)

with the knowledge that the claim was false.” United States ex rel. Phalp v. Lincare

Holdings, Inc., 857 F.3d 1148, 1154 (11th Cir. 2017). But to establish a use claim

under 31 U.S.C. § 3729(a)(1)(B), “a relator must show that: (1) the defendant made

(or caused to be made) a false statement, (2) the defendant knew it to be false, and

(3) the statement was material to a false claim.” Id. In other words, a use claim

does not require the Relator to allege that the Defendant ever submitted any claim

for payment to the government. See Hopper v. Solvay Pharms., Inc., 588 F.3d

1318, 1327 (11th Cir. 2009) ("We agree that 31 U.S.C. § 3729(a)(2) does not demand

proof that the defendant presented or caused to be presented a false claim to the

government or that the defendant's false record or statement itself was ever

submitted to the government. We conclude, however, that a plaintiff must show

that (1) the defendant made a false record or statement for the purpose of getting

a false claim paid or approved by the government; and (2) the defendant's false

record or statement caused the government to actually pay a false claim, either to

the defendant itself, or to a third party."); see also Allison Engine Co. v. United

States ex rel. Sanders, 553 U.S. 662, 671 (2008) (holding that the differential

verbiage of § 3729(a)(1)(A) and (a)(1)(B) suggests that Congress "did not intend to


                                         14
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 15 of 31




include a presentment requirement" in an (a)(1)(B) use claim, and that subsection

(1)(B) "is an attempt provision, imposing liability for statements made with the

intent to defraud the government, whether or not the government actually pays a

false claim."). However, Defendants’ argument in the Motion to Dismiss, including

as to Count 2, boils down to arguments that Relator has failed to show through

particularized evidence that ApolloMD ever presented a false or fraudulent claim

to Medicare or Medicaid. 8

       As discussed supra, FCA claims are reviewed under Rule 9(b). To meet this

Rule’s requirements, a relator must therefore “state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). “The

particularity rule serves an important purpose in fraud actions by alerting

defendants to the precise misconduct with which they are charged and protecting

defendants against spurious charges of immoral and fraudulent behavior.” U.S. ex

rel. Mastej v. Health Mgmt. Assocs., Inc., 591 F. App'x 693, 703 (11th Cir. 2014)

(quoting United States ex rel. Atkins v. McInteer, 470 F.3d 1350, 1359 (11th Cir.

2006)). To that end, a complaint under the FCA “satisfies Rule 9(b) if it sets forth

facts as to time, place, and substance of the defendant's alleged fraud, specifically

the details of the defendants' allegedly fraudulent acts, when they occurred, and


8 In their Reply, Defendants contend that a physician’s attestation on a chart did not itself certify
that provision of services. (Reply, Doc. 80 at 13–14.) But this is a factual dispute, as the attestation
records as described may indeed have verified the physician's role in service or alternatively have
been submitted along with other coding and billing documentation to support ApolloMD’s alleged
scheme to gain reimbursement at the full physician rate instead of the discounted mid-level rate.
Relator's specific evidence relating to ApolloMD’s focus on obtaining physicians' attestation
signatures in connection with chart review in order to boost the company's financial recoupment
lends credence to the Amended Complaint's assertion.

                                                  15
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 16 of 31




who engaged in them.” Mastej, 591 F. App'x at 703 (quoting Hopper v. Solvay

Pharm., Inc., 588 F.3d 1318, 1324 (11th Cir. 2009)). The Eleventh Circuit

summarized in Mastej the varied ways in which this standard may be met in an

FCA presentment claim pursuant to 31 U.S.C. § 3729(a)(1)(A), and its discussion

is also relevant to a use claim under § 3729(a)(1)(B),

             This Court evaluates “whether the allegations of a
             complaint contain sufficient indicia of reliability to
             satisfy Rule 9(b) on a case-by-case basis.” Atkins, 470
             F.3d at 1358. Providing exact billing data—name, date,
             amount, and services rendered-or attaching a
             representative sample claim is one way a complaint can
             establish the necessary indicia of reliability that a false
             claim was actually submitted. See, e.g., Hopper, 588 F.3d
             at 1326; Atkins, 470 F.3d at 1358. However, there is no
             per se rule that an FCA complaint must provide exact
             billing data or attach a representative sample claim. See
             Clausen, 290 F.3d at 1312 & n. 21 (listing some of the
             types of information that might help a plaintiff plead the
             submission of a claim with particularity but cautioning
             that Rule 9(b) “does not mandate all of this information
             for any of the alleged claims”); see also Durham v. Bus.
             Mgmt. Assocs., 847 F.2d 1505, 1512 (11th Cir.1988)
             (“Allegations of date, time or place satisfy the Rule 9(b)
             requirement that the circumstances of the alleged fraud
             must be pleaded with particularity, but alternative means
             are also available to satisfy the rule.”).
                    Under this Court's nuanced, case-by-case
             approach, other means are available to present the
             required indicia of reliability that a false claim was
             actually submitted. Although there are no bright-line
             rules, our case law has indicated that a relator with direct,
             first-hand knowledge of the defendants' submission of
             false claims gained through her employment with the
             defendants may have a sufficient basis for asserting that
             the defendants actually submitted false claims. See U.S.
             ex rel. Walker v. R & F Properties of Lake County, Inc.,
             433 F.3d 1349, 1360 (11th Cir.2005) (holding that Rule
             9(b) was satisfied where the relator was a nurse


                                          16
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 17 of 31




              practitioner in the defendant's employ whose
              conversations about the defendant's billing practices
              with the defendant's office manager formed the basis for
              the relator's belief that claims were actually submitted to
              the government) . . . .
                     At a minimum, a plaintiff-relator must explain the
              basis for her assertion that fraudulent claims were
              actually submitted. See Corsello v. Lincare, Inc., 428
              F.3d 1008, 1013–14 (11th Cir.2005) (finding insufficient
              indicia of reliability after noting that the relator “did not
              explain why he believes fraudulent claims were
              ultimately submitted”).

Mastej, at 591 F. App’x. at 704; see also U.S. ex rel. Matheny, 671 F.3d 1217, 1230

(11th Cir. 2012) (“As Defendants recognize, we are more tolerant toward

complaints that leave out some particularities of the submissions of a false claim if

the complaint also alleges personal knowledge or participation in the fraudulent

conduct.”).

      A.      Counts 1 & 2 – 31 U.S.C. § 3729(a)(1)(A) & (B)

      In Count 1 in the Amended Complaint, Relator alleges that Defendants

violated 31 U.S.C. § 3729(a)(1)(A) of the False Claims Act. (Count One, Doc. 45, ¶¶

80–85.) This section of the False Claims Act creates liability for any person who

“knowingly presents, or causes to be presented, a false or fraudulent claim for

payment or approval[.]” 31 U.S.C. § 3729(a)(1)(A). The Amended Complaint

alleges that ApolloMD violated this section because they “have submitted false

claims for reimbursement for evaluation and management services performed

solely by mid-level practitioners in Apollo emergency departments as if they were

performed by or in conjunction with a physician.” (Complaint, ¶ 83.)



                                           17
       Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 18 of 31




      In Count 2 in the Amended Complaint, Relator alleges that Defendants

violated 31 U.S.C. § 3729(a)(1)(B) of the False Claims Act. (Count Two, Doc. 45, ¶¶

86–89.) This section of the False Claims Act creates liability for any person who

“knowingly makes, uses, or causes to be made or used, a false record or statement

material to a false or fraudulent claim[.]” 31 U.S.C. § 3729(a)(1)(B). The Amended

Complaint alleges that ApolloMD violated this section because they,

            have made, used, or caused to be made or used false
            records or statements on medical charts and records
            regarding the provider of medical services by requiring
            physicians to sign and attest to mid-level charts for which
            physicians provided no face-to-face medical treatment
            and using the falsified charts and records to support
            claims to CMS for reimbursement at the full physician
            rate, as if a physician – rather than a mid-level
            professional – provided the services. As such, through
            their conduct, Defendants have made, used, or caused to
            be made or used, false records or statements material to
            false or fraudulent claims, as set forth above, in violation
            of 31 U.S.C. § 3729(a)(1)(B).

(Complaint, Doc. 45, ¶ 88.)

      The Defendants seeks to dismiss these two counts, arguing that the

Amended Complaint does not meet the pleading requirements of Rule 9(b)

because it “fails to plead with particularity that any false claims were actually

presented to or paid for by the government.” (Motion to Dismiss, Doc. 60-1 at 9–

10.) Defendants contend that Relator “fails to identify a single claim presented to

the government[,]” and that he “admits that he has no examples of actual fraud[.]”

(Id. at 11.) Defendants further argue that the Amended Complaint also lacks

“indicia of reliability” because Relator does not have “first-hand knowledge of the


                                        18
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 19 of 31




defendants’ billing practices” and so he lacks “a sufficient basis for such an

allegation.” (Id. at 13. (quoting U.S. ex rel Mastej v. Health Mgmt. Assoc., Inc., 591

F. App’x 693, 704 (11th Cir. 2014)).)

       Defendants are correct that Relator does not identify any single claim that

was presented for reimbursement. But Relator is not relying solely on allegations

as to his beliefs about the “underlying improper practices alone” to make out his

FCA claim. See Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir.2005), reh'g

& reh'g en banc denied, 167 F. App'x 170 (2006), cert. denied, 549 U.S. 810, 127 S.

Ct. 42, 166 L. Ed. 2d 18). 9 In addition to his first-hand knowledge of the alleged

scheme on the practice-side of the equation – that is, Relator has personal

knowledge of how the physicians were expected to notate their charts in

furtherance of the scheme – Relator also supplies allegations that reflect that

claims had indeed been filed pursuant to the scheme. For example, Relator points

first to a chart showing his personal reimbursement for care he purportedly

provided at ApolloMD’s Spalding Regional Medical Center from January 1, 2016

to July 1, 2016. (Doc. 45 at 10.) Relator alleges that the chart shows reimbursement

that he received based at least in part on how many charts he fraudulently signed

as having seen a patient in concert with a mid-level professional even though he

had not actually done so. (Id. at ¶¶ 12–13.) Relator alleges that the amounts in the

column of the chart titled “$ Generated MLP Patients” reflect money actually paid


9  "Although Corsello worked in sales, his allegations, often based “on information and belief,”
lacked the “indicia of reliability” required by Clausen because they failed to provide an underlying
basis for Corsello's assertions." Corsello v. Lincare, Inc., 428 F.3d at 1013–14.

                                                19
       Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 20 of 31




to him – as opposed to money that he could stand to earn – on the basis of such

fraudulent claims. (Id.) According to the allegations in the Complaint, these

payments were a direct flowthrough from the reimbursements actually received by

ApolloMD from Medicare and Medicaid for the fraudulently coded claims. (Doc.

45 at ¶¶ 6–8 (discussing emails that allegedly show that physician enhanced

reimbursements are based directly on participation in the scheme, and that the

claims would be submitted to Medicare or Medicaid).)

      As noted above, Relator also alleges that ApolloMD submitted information

to the PQRS based on actual claims that had been submitted to CMS for payment.

(Complaint, ¶¶ 51–53.) According to the Amended Complaint, the PQRS reports

raised questions among ApolloMD physicians as to why some services appeared to

have been attributed to them through their NPI’s, even though they did not actually

perform those services. (Amended Compl., ¶ 53.) Again, as noted above, Relator

claims that the email sent out by ApolloMD executives in response to these

concerns only confirmed that charts which showed co-treatment by a mid-level

and a physician. However, as physicians were required to sign off on a large volume

of mid-level professionals' service charts, regardless of whether they had actually

conducted face-to-face treatment of the patients according to the Relator, the mid-

level professionals' service/billing charts should have been billed under the mid-

level’s NPI for lower reimbursement. But instead, they were actually billed under

the physicians’ NPIs for full reimbursement. (Id. at ¶¶ 52–54.)




                                        20
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 21 of 31




      As discussed earlier, a relator can also provide the required indicia of

reliability for purposes of satisfying Rule 9(b) “by showing that he personally was

in a position to know that actual false claims were submitted to the government

and had a factual basis for his alleged personal knowledge.” U.S. ex rel. Mastej v.

Health Mgmt. Assocs., Inc., 591 F. App'x 693, 707 (11th Cir. 2014) (quoting

Walker, 433 F.3d at 1360; and Hopper, 588 F.3d at 1326 (indicating that a relator

may satisfy Rule 9(b) by alleging “personal knowledge of the defendants' billing

practices that g[i]ve[s] rise to a well-founded belief that the defendant submitted

actual false or fraudulent claims”); see also Hill v. Morehouse Med. Assocs., Inc.,

2003 WL 22019936 at *3 (11th Cir. Aug. 15, 2003) (observing that “Rule 9(b)’s

heightened pleading standard may be applied less stringently . . . when specific

‘factual information [about the fraud] is peculiarly within the defendant's

knowledge or control’” and where plaintiff pled sufficient facts as an employee

based on her firsthand witnessing of the fraudulent conduct to provide “the indicia

of reliability that is necessary in a complaint alleging a fraudulent billing scheme”);

U.S. ex rel. King v. DSE, Inc., No. 8:08-CV-2416-T-23EAJ, 2011 WL 1884012, at

*1–3 (M.D. Fla. May 17, 2011) (finding that where relator’s knowledge of the falsity

of the defendant’s certification that defendant’s manufactured items complied with

contract specifications was based upon his own knowledge and involvement in the

manufacturing process, complaint allegations were deemed to afford the requisite

reliability to support the relator’s False Claims Act claims).




                                          21
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 22 of 31




      The Eleventh Circuit applies a “nuanced, case-by-case approach” to

consideration of whether the required indicia of reliability necessary for stating

firsthand knowledge of a scheme are present. Mastej, 591 F. App'x at 704. A relator

with direct, first-hand knowledge of the defendants' submission of false claims

gained through her employment with the defendants may have a sufficient basis

for asserting that the defendants actually submitted false claims. Id. (citing U.S. ex

rel. Walker v. R & F Properties of Lake County, Inc., 433 F.3d 1349, 1360 (11th Cir.

2005) (discussed later infra).

      In Clausen, the Eleventh Circuit lists “some of the types of information that

might have helped [Relator] state an essential element of his claim with

particularity,” as including amounts of charges, actual dates of claim submissions,

policies about billing “or even second-hand information about billing practices[,]”

or copies of a bill or payment provided. U.S. ex rel. Clausen v. Lab'y Corp. of Am.,

290 F.3d 1301, 1312 & n. 21 (11th Cir. 2002).

      In United States ex rel. Walker, the Eleventh Circuit considered a scheme

very similar to the one in the instant case. 433 F.3d 1349, 1360 (11th Cir.2005),

reh'g & reh'g en banc denied, 179 F. App'x 687 (2006), cert. denied, 549 U.S. 1027,

127 S. Ct. 554, 166 L.Ed.2d 423. In Walker, the scheme involved billing services

provided by nurse practitioners as “incident to the service of a physician” even

though the services were provided without any physician involvement and should

therefore have been reimbursed at a lower rate. Id. The relator in that matter

pleaded that she “believed [the defendant] submitted false or fraudulent claims for


                                         22
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 23 of 31




services,” but did not plead with particularity that the defendant had submitted

any actual claim. Id. The Court of Appeals held that the complaint satisfied Rule

9(b), and contrasted another case where the plaintiff failed to “explain why he

believed fraudulent claims were ultimately submitted.” Id. (quoting Corsello, 428

F.3d at 1014 ). The Court found that the relator’s allegations in Walker were

“sufficient to explain why [she] believed” the claims had been submitted to

Medicare. Relator there did not have a Medicare identification number and based

on a particular conversation with the office manager, learned that the medical

practice never billed separately for nurse practitioner services delivered

independently but instead billed these services solely at the higher rate for services

"incident to the service of a physician". Id.

      Walker reaches a different conclusion than some other Eleventh Circuit

cases which were deemed to lack sufficient evidentiary indicia of reliability, such

as Corsello, or Mitchell v. Beverly Enterprises, Inc., 248 F. App'x 73 (11th Cir.

2007) (unpublished), reh'g & reh'g en banc denied, 255 F. App'x 504. In Corsello,

the court held that the relator’s position as a sales associate did not provide

adequate indicia of reliability that he had firsthand knowledge of the actual

submission of false claims. 428 F.3d at 1013. The court held that,

             Although Corsello worked in sales, his allegations, often
             based “on information and belief,” lacked the “indicia of
             reliability” required by Clausen because they failed to
             provide an underlying basis for Corsello's assertions.
             Corsello did not explain why he believes fraudulent
             claims were ultimately submitted. Corsello's contention
             that he was “aware” of billing practices was neither


                                          23
       Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 24 of 31




            particular to any specific fraudulent claim against the
            government nor factually supported because Corsello
            conceded that he “did not have access to company files
            outside his own offices.” Underlying improper practices
            alone are insufficient to state a claim under the False
            Claims Act absent allegations that a specific fraudulent
            claim was in fact submitted to the government.

Id. at 1013–14. Similarly, in Mitchell v. Beverly Enterprises, Inc., the court found

that although the Complaint included “specific allegations of the defendant’s

policies” it also contained only conclusory allegations that the policies had

“resulted in false charges being submitted to Medicare.” 48 F. App'x 73, 75. The

result was the same in U.S. ex rel. Atkins v. McInteer, where the Eleventh Circuit

found that a psychiatrist whose only knowledge of the billing and claims

submission process was “rumors from staff and … records of what he believed to

be the shoddy medical and business practices of two psychiatrists” did not suffice

to allege firsthand knowledge of the submission of false claims. 470 F.3d 1350,

1358–59 (11th Cir. 2006).

      This case is distinguishable from other cases that found a lack of a reliable

indicia of reliability. Here, when taking all of the allegations in the Amended

Complaint in the light most favorable to Relator, Relator has alleged an adequate

factual basis for personal knowledge of the scheme including that claims during

the relevant time period had actually been submitted to CMS for reimbursement

although they included false or fraudulent coding and sought reimbursements in

excess of what was allowed by CMS rules. (See Amended Compl., ¶ 8 (citing CMS,

MEDICARE CLAIMS PROCESSING MANUAL, pub 100-04, Ch. 12, § 30.6.1(B) (“[I]f there


                                        24
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 25 of 31




was no face-to-face encounter between the patient and the physician (e.g., even if

the physician participated in the service by only reviewing the patient’s medical

record) then the service may only be billed under the [mid-level’s NPI]”).) Relator,

through his personal participation in the alleged scheme as an emergency care

physician at two different Apollo sites over an eight year period and the

documentary evidence embedded within his Amended Complaint, has presented

sufficient indicia of reliability to show that he has a factual basis upon which he

alleges knowledge that actual false claims were submitted to the government

during the relevant period and that ApolloMD had a policy through which

physicians were directed to falsely attest to or verify having seen patients that they

did not in fact treat. The combination of factors alleged in the Amended Complaint,

but particularly his experience and understanding of the service delivery and

charting systems used in the ApolloMD emergency model and his close review of

reporting of his own billing and payment data provide Relator's complaint with

sufficient indicia of reliability for purposes of Rule 9(b) for both the presentment

and use claims. Additionally compelling are the examples provided by Relator that

show the compensation he allegedly received as a direct throughput from

participation in the scheme – examples that Relator allege necessarily required

first the payment by Medicare or Medicaid of a falsely submitted claim.

Furthermore, the Amended Complaint includes enough details regarding which

ApolloMD executives were involved in the alleged scheme, during what specific




                                         25
           Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 26 of 31




period of time, and on a national basis to put the Defendants on notice of the

particular allegations against them.

      More broadly, Relator has provided sufficient indicia of reliability for

proceeding as to ApolloMD’s alleged scheme based in part on his personal

experience working at emergency rooms in the Georgia ApolloMD facilities and

actively participating in the charting and alleged billing "scheme" allegedly

maintained by Defendants and observing the company's responses to related

concerns raised by physicians.

      The Amended Complaint does not, however, present sufficient indicia of

reliability at this juncture for Relator’s knowledge of ApolloMD’s practices in states

other than Georgia. Relator points to some emails that went out to ApolloMD

physicians and employees in various states, but this alone is not enough to allege

that ApolloMD in fact had identical charting and claim submission practices or

guidelines in each state or as actually implemented, though that certainly is

possible given the national model used by ApolloMD. As each state here has its

own department for Medicaid claims processing, it is conceivable that ApolloMD

follows modified guidelines in each state – and Relator has not adequately pleaded

to the contrary. As the Court discusses further infra, Relator has not laid down an

adequate factual basis through the allegations in the Amended Complaint to

sustain his State law claims in states other than Georgia at this time.

      For the foregoing reasons, the Motion to Dismiss to DENIED as to Counts

1 and 2.


                                         26
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 27 of 31




      B.     Count 3 – 42 U.S.C. § 1320a-7b(g)

      In Count 3 of the Amended Complaint, Relator alleges that Defendants

violated 42 U.S.C. §§ 1320a-7b, the “Anti-Kickback Statute.” (Count Two, Doc. 45,

¶¶ 86–89.) This portion of the statute creates criminal liability for any person who

“knowingly and willfully makes or causes to be made any false statement or

representation of a material fact in any application for any benefit or payment

under a Federal health care program,” among other similar acts. (Count Three,

Doc. 45 at 42–44). Relator claims in the Amended Complaint that “[b]ecause this

violation of the Anti-Kickback Statute involves a claim for reimbursement to a

federal health care program, and that violation is material to the government’s

reimbursement     decision,   Defendants’     have   submitted    false     claims   for

reimbursement that include items or services resulting from a violation of the AKS,

which constitute false claims under the FCA. (Complaint, ¶ 96 (citing 42 U.S.C. §

1320a-7b(g)).) The subsection cited by Relator specifies that,

             In addition to the penalties provided for in this section or
             section 1320a-7a of this title, a claim that includes items
             or services resulting from a violation of this section
             constitutes a false or fraudulent claim for purposes of
             subchapter III of chapter 37 of title 31.

42 U.S.C. § 1320a-7b(g).

      In the Motion to Dismiss, Defendants state simply that this “is a criminal

statute,” for which there is no private right of action, and ‘neither the structure of

[the Anti-Kickback Statute] nor its legislative history suggests that Congress

intended to provide a private remedy.’” (Motion to Dismiss, Doc. 60-1 at 17 (citing


                                         27
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 28 of 31




U.S. ex rel. Barrett v. Columbia/HCA Healthcare Corp., 251 F. Supp. 2d 28, 37

(D.D.C. 2003)).) It is true that "neither Stark nor AKS provide private rights of

action." Ameritox, Ltd. v. Millennium Laboratories, Inc., 803 F.3d 518, 522 (11th

Cir. 2015). However, the Anti-Kickback Statute itself says that a violation of that

statute “constitutes a false or fraudulent claim for purposes of subchapter III of

chapter 37 of title 31[,]” which is the False Claims Act. 42 U.S.C. § 1320a-7b(g).

See Mastej, 591 F. App’x at 698. But Relator fails to state his claim here for a

different reason.

      Relator does not allege that the violations of the Anti-Kickback Statute

themselves formed the basis of liability under the FCA. That is, Relator is not

alleging that ApolloMD submitted claims for reimbursement that resulted from a

violation of the Anti-Kickback Statute – i.e. their payment claims were not

associated with providing kickbacks to obtain additional client referrals. That is

the common scenario when a kickback is paid as an inducement to refer a patient

to a particular clinic, for example. Relator instead appears to allege what is called

a reverse false claim. This type of claim alleges that “defendants owed an obligation

to pay money to the United States at the time of the allegedly false statements.”

U.S. ex rel. Matheny v. Medco Health Sols., Inc., 671 F.3d 1217, 1222 (11th Cir.

2012) (citing United States v. Pemco Aeroplex, Inc., 195 F.3d 1234, 1235–36 (11th

Cir.1999). To plead a reverse false claim, “relators must show that the defendants

owed an obligation to pay money to the United States at the time of the allegedly

false statements.” Id.; see also United States ex rel. Heller v. Guardian Pharmacy,


                                         28
        Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 29 of 31




LLC, No. 1:18-CV-03728-SDG, 2021 WL 488305, at *5 (N.D. Ga. Feb. 10, 2021) (a

claim arises if a defendant “certif[ies] compliance with laws and regulations

concerning proper practices for medical providers ... when in fact those claims are

for services that were provided in violation of those rules.”) (quoting Barker ex rel.

United States v. Columbus Reg'l Healthcare Sys., Inc., 977 F. Supp. 2d 1341, 1344

(M.D. Ga. 2013)). The False Claims Act defines “obligation” as “an established

duty, whether or not fixed, arising from an express or implied contractual, grantor-

grantee, or licensor-licensee relationship, from a fee-based or similar relationship,

from statute or regulation, or from the retention of any overpayment[.]” 42 U.S.C.

§ 3729 (b)(3). In the context of this case, Relator alleges that the physicians knew

that their compensation would increase in direct proportion to how many charts

they signed attesting to having seen patients that they did not actually see, or who

received treatment which should have been billed under the mid-level

practitioner’s NPI instead. This seems in the end just a variation of Relator’s

allegations in Counts 1 and II and not an actual "kickback" paid to a third party to

obtain referrals or an actual reverse kickback, as it is usually known.

      What Relator has pleaded in the Amended Complaint, merely alleges

broadly that the Defendants violated the Anti-Kickback Statute, but does not

otherwise plead the required elements for a reverse false claim. The Court will not

infer from the Complaint that Relator has adequately pleaded the elements of a

reverse false claim relating to alleged kickbacks. In other words, Relator has failed

to plead adequately to meet the requirements of Rule 8 or Rule 9 as they pertain


                                         29
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 30 of 31




to Count 3, because the Amended Complaint fails to plead with particularity the

elements of this claim. The Motion to Dismiss is GRANTED as to Count 3.

       C.     Counts 4, 6, 7, 8, 9 – claims under the laws of other states

       As the Court noted above in its discussion of Counts 1 and 2, this Order finds

only that Relator has adequately pleaded his personal knowledge of the scheme as

it relates to ApolloMD’s practices in Georgia, where the Relator worked. The

Defendants moved generally to dismiss all of the state law claims, apparently

incorporating their arguments relating to the purported insufficiency of Counts 1

and 2, but not actually addressing any of the state law claims directly. Regardless,

because Relator has not shown an adequate foundation for knowledge of

ApolloMD’s billing and claims process in states other than Georgia, Counts 4, 6, 7,

8, and 9 10 all must be dismissed.

       Count 5 alleges violations of the Georgia State False Medicaid Claims Act

(O.C.G.A. § 49-4-168), and is not dismissed for the same reasoning elucidated

supra in the discussion relating to Counts 1 and 2.

       The Motion to Dismiss is GRANTED as to Counts 4, 6, 7, 8, and 9.

IV.    CONCLUSION

       For the reasons expressed in this Order, the Motion to Dismiss is

GRANTED as to Counts 3, 4, 6, 7, 8, and 9; but DENIED as to Counts 1, 2 and



10Count 4 (Florida False Claims Act, FL. STAT. § 68.081 et seq.); Count 6 (Indiana Medicaid False
Claims and Whistleblower Protection Act, INC. CODE § 5-11-5.7-1, et seq.); Count 7 (Iowa False
Claims Act, IOWA CODE §§ 685.1, et seq.); Count 8 (Tennessee Medicaid False Claims Act, TENN.
CODE ANN. § 71-5-181, et seq.); Count 9 (Texas Medicaid Fraud Prevention Act, TEX. HUM. RES.
CODE § 36.002, et seq.). See Amended Compl., Doc. 45 at 45, 46–49.

                                              30
         Case 1:20-cv-03213-AT Document 85 Filed 03/31/21 Page 31 of 31




5. [Doc. 60.]

       In the event that additional evidence is produced within the first 75 days of

discovery that Relator believes will warrant the Court’s expansion of the scope of

this case to emergency room practices and procedures in the five states other than

Georgia identified in the Amended Complaint, Relator may seek leave to filed a

Second Amended Complaint to re-plead his claims on behalf of the United States

under the FCA relating to those states, provided that the motion for leave is filed

within 90 days of the date of the commencement of discovery. 11

       The Parties are DIRECTED to file a Joint Preliminary Report and

Discovery Plan within 15 days of the date of this Order, and discovery shall

commence upon the filing of that proposed scheduling order.




       IT IS SO ORDERED this 31st day of March, 2021.


                                            _____________________________
                                            Amy Totenberg
                                            United States District Judge




11The Court advises Relator, though, to be cautious in proceeding to seek to expand this suit and
to avoid biting off more than the Relator and his counsel can chew. This would only waste all
parties' and the Court's time and resources.

                                               31
